Citation Nr: 0716193	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-38 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to death benefits 
under the provisions of 38 U.S.C.A. § 1151 as a result of VA 
medical care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from March 1948 to February 
1950.  His service from February 1951 to May 1952 was under 
dishonorable conditions and is considered a bar to the 
payment of VA benefits.  He died in September 1993 at the age 
of 62.  The appellant claims as his surviving spouse.

This matter is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in September 2003 at the age of 62.  
According to the Certificate of Death, the immediate cause of 
the veteran's death was cerebrovascular accident (CVA or 
stroke).  No other medical disorders were listed as other 
significant conditions contributing to death but not 
resulting in the underlying cause.

2.  At the time of the veteran's death, service connection 
had been established for residual scarring left face, 
residual scarring right hand, and residual scarring right 
wrist, all rated as 0 percent disabling.   

3.  The disorder that resulted in the veteran's death, CVA, 
had its onset long after service and was unrelated to the 
veteran's military service or any incident thereof.

4.  The veteran's service-connected residual scarring did not 
cause his death or contribute materially or substantially to 
the cause of death.

5.  The evidence does not show that VA treatment caused or 
contributed to the veteran's death.  


CONCLUSIONS OF LAW

1.  A CVA was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) 
(West 2002); 38 C.F.R. § 3.312 (2006).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2006).

3.  The criteria for entitlement to death benefits under the 
provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. §§ 1151, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the appellant maintained that the veteran's 
service-connected disabilities caused or contributed to his 
death.  In the alternative, she contends that VA medical care 
to the veteran's left foot in November 1987 resulted in an 
infection necessitating a series of amputations to his left 
foot and leg, which ultimately lead to his death in September 
1993.  She has also asserted that a scraping procedure in 
1988 caused an infection of the veteran's foot, which lead to 
an amputation of his left leg causing an infection which 
caused his death.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Continuity of symptomatology is required where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2006).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2006).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board will first consider whether the veteran's already 
service-connected disabilities (in this case, residual scars 
of the face, hand, and wrist) caused or contributed 
substantially or materially to his death.  In finding that 
they did not, the Board stresses that the regulations note 
that "minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability."  38 C.F.R. 
§ 3.312(c)(2).  This is exactly the situation here.  

The veteran's death was listed as a CVA.  The Certificate of 
Death made no mention whatsoever of residual scarring, nor is 
there any competent evidence suggesting a causal relationship 
between the veteran's service-connected scars and his death.  
Further, the record does not show on-going treatment with 
respect to his service-connected scars.  Therefore, the 
evidence does not support a finding that the veteran's 
service-connected disabilities caused or materially 
contributed to his death.

Next, the Board will consider the question of whether the 
disorder which caused the veteran's death - identified as a 
CVA - was incurred in or aggravated by military service.  A 
review of the relevant clinical evidence of record, including 
the service medical records, does not contain any evidence 
which would lead to a conclusion that service connection for 
CVA is warranted.  

Service medical records reveals no complaints, 
symptomatology, or findings consistent with a CVA or a 
neurological disorder or any kind.  A February 1950 service 
examination is normal as to all the relevant systems, and his 
blood pressure was reported as 112/68.

Post service medical records show no complaints or treatment 
related to a CVA, or for any symptoms attributed thereto, for 
many years.  In a July 1988 VA examination, the veteran 
related a past history of head trauma and was diagnosed with 
a seizure disorder.  He was also noted to have hypertension 
diagnosed in December 1987.  His blood pressure readings were 
in the 150-140/100-110 range.  

Even assuming that the veteran's hypertension was related to 
the CVA that ultimately caused his death, and that 
hypertension had its onset as early as 1987, the Board 
emphasizes the multi-year gap between discharge from active 
duty service (1952) and initial diagnosis of hypertension in 
1987 (25 years).  As such, the evidence does not support a 
finding that hypertension was related to active duty based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Further, service connection may be granted when a medical 
nexus is established between the claimed disorder and active 
duty service.  In this case, no treating or examining 
physician ever reported a relationship between the veteran's 
hypertension and active duty.  As there is no competent 
evidence attributing hypertension or a CVA to active duty 
service, a claim for cause of death based on hypertension or 
a CVA must be denied.

Turning now to the appellant's primary claim, the Board will 
consider whether the veteran's death was caused by VA medical 
care under the provisions of 38 U.S.C.A. § 1151.  The 
relevant law provides that where any veteran shall have 
suffered an injury or death as a result of hospitalization, 
medical or surgical treatment or examination, and such injury 
or death results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability were service-connected.  38 U.S.C.A. 
§ 1151 (West 2002).  In pertinent part, 38 U.S.C.A. § 1151 
provides that a disability is a qualifying disability if: 

the disability or death . . . was not the 
result of such veteran's own willful 
misconduct, and the disability or death . 
. . was caused by hospital care, medical 
or surgical treatment, or examination . . 
. and the proximate cause of the 
disability or death . . . was 
carelessness, negligence, lack of proper 
skill, error in judgment or similar 
instance of fault on the part of [VA] . . 
. or an event not reasonably foreseeable 
. . . .

A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C. 1151(a).  This 
change became effective September 2, 2004.  69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).    

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's, informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  

The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id.

The clinical evidence of record reflects that the veteran was 
transferred from a private hospital to a VA medical facility 
in November 1987 with complaints of pain, swelling, and 
gangrene of the left great toe, which had been present for 
six weeks.  It was characterized as a diabetic foot ulcer.  
He had been treated with intravenous antibiotics and was 
transferred to VA for an amputation of the toe.  

Physical examination at the time of transfer showed no 
cardiovascular or neurological deficit.  There was no history 
of hypertension.  The veteran underwent an amputation of the 
metatarsal head of the left great toe shortly after transfer.  
Post-operatively, he was noted to have done well with good 
healing at the amputation site.  

He was discharged in early December 1987 with instructions 
for dressing changes.  At the time of discharge, he was 
stable, oriented to person, place, and time, afebrile, free 
of pain, and could perform self-care.  He used a walker and a 
wheelchair for ambulation.  A follow-up note reflected that 
the wound was very clean, with good granulation, and healing 
well.

In March 1988, the wound was noted to be completely healed 
with no foot pain or other symptoms.  He was referred to the 
podiatry clinic for the possibility of protective shoes.  In 
August 1988, the veteran apparently developed a diabetic 
ulcer on his left foot.  It was debrided and noted to have no 
infection.

Thereafter, it appears that the veteran and the appellant may 
have moved as a search for medical evidence from that 
facility found no additional records after August 1988.  In 
September 1993, the veteran died at a private hospital in 
Florida from a stroke.  In October 1993, the appellant filed 
a claim for death pension benefits, which were denied in 
January 1994 and May 1995 due to the veteran's lack of 
qualifying service.  

In November 2000 and January 2001, the appellant, now living 
in California, filed claims for cause of death.  She 
maintained that that the veteran received poor medical care 
in 1988 when the doctor used an unsterilized instrument to 
scrape his foot.  She indicated that the physician was on 
cocaine and carelessly dropped his scalpel on the top of the 
veteran's foot producing an injury which festered into a 
wound which ultimately lead to an amputation.  The 
implication is that this subsequent amputation caused the 
veteran's stroke in 1993, which caused his death.

In the Notice of Disagreement, the appellant asserted that 
the veteran died as a result of negligence by VA doctors in 
1993.  She maintained that the doctor used the wrong 
instrument to scrape the veteran's foot which developed into 
a condition which caused the foot to be removed and also his 
leg above the knee, causing an infection in the body causing 
his death.  For purposes of this decision, the Board will 
assume that the reference to 1993 is simply a misstatement.  
In the Informal Brief presentation, the representative 
indicated that the veteran died as a result of the November 
1987 procedure on the his left toe.

There is evidence in the file suggesting that during his 
lifetime the veteran filed a negligence claim again VA for 
$2.5 million dollars.  He maintained, through his counsel, 
that the VA physician acted abusive and indifferent to the 
veteran's complaints, that he worked on the veteran's foot 
with unsterilized instruments, and that he carelessly dropped 
his scalpel on top of the veteran's foot producing an injury 
which festered into a wound which ultimately lead to 
amputation.  It is unclear from the record what the outcome 
of that action was but the appellant indicated in the 
subsequent cause of death claim that the physician had called 
to apologize and that the case had been closed.  

In the current case, the competent evidence of record does 
not support the appellant's contentions.  First, to the 
extent that she maintains that the November 1987 amputation 
of the veteran's left great toe caused his death, the 
evidence does not support such a conclusion.  Specifically, 
the post-operative note and follow-up treatment records 
reflected that the site was well-healed.  There is no 
evidence that the veteran developed an infection or any other 
post-operative complication as a result of the November 1987 
surgery.

To the extent that the appellant contents that the foot 
scraping procedure in 1988 caused or contributed materially 
to the veteran's death, the Board notes, significantly, that 
there are no medical records in the claims file from August 
1988 (the date of the last VA treatment) to September 1993 
(date of death in a private hospital).  When asked to submit 
additional evidence which would support her claim, the 
appellant responded that she had no further evidence to 
submit.

In effect, the only evidence submitted by the appellant in 
support of her claim are her own contentions that VA medical 
care in 1988 caused the veteran's ultimate demise in 1993.  
The appellant has offered no medical evidence in support of 
her claim, despite a request from the RO to do so.  This 
indicates to the Board that no medical evidence, in fact, 
establishes such a relationship between the 1988 procedure 
and the veteran's ultimate demise 5 years later.

Moreover, under the appellant's assertions, the 1988 
procedure caused a wound, which became infection, leading to 
foot and leg amputations, causing further infection, which 
lead to the veteran's death.  Even if the Board accepted the 
facts as presented by the appellant, the Certificate of Death 
does not reflect that the veteran died of an infection; 
rather, the cause of his death is listed as CVA, in essence 
as stroke.  There were no other causes, such as infection or 
anything consistent with infection such as septicemia or 
bacteremia, listed as contributing to death.  

Therefore, the Board finds the appellant's contentions not 
probative as to the issue of whether there was a causal 
relationship between a scraping procedure in 1988 and death 
from CVA in 1993.  The appellant is not qualified to render a 
medical opinion as to the appropriateness of medical 
treatment.  As she is not a medical expert, she is not 
competent to express an authoritative opinion on this issue.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The appellant's statements are evidence of her sincere belief 
that the veteran's death was caused by VA treatment; however, 
the medical evidence of record does not support her beliefs.  
The Board is bound by VA law and regulations, which, in this 
case, do not permit the grant of benefits.

In order to satisfy the elements of a claim under the 
provisions of § 1151 for cause of death, there must be proof 
of causation in fact; that is, in order to be compensable 
under § 1151, a veteran's death must have actually been 
caused by hospital care, medical or surgical treatment, or 
medical examination furnished by VA.  In determining whether 
VA medical care caused or contributed to death, it is not 
sufficient to show that it casually shared in producing 
death; rather, it must be shown that there was a causal link.  
In this case, the appellant has failed to meet this burden.  
For the above reasons, service connection for cause of death 
is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The appellant was 
notified of the VCAA as it applies to her present appeal by 
correspondence dated in March 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The VCAA notice letter provided to the appellant generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Moreover, the appellant was asked to 
provide any evidence in her possession and she responded that 
she had no additional evidence to submit.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  In 
this case, there is simply no medical evidence of record to 
support the appellant's claim of a relationship between the 
veteran's death, and either his military service, his 
service-connected disability, or his VA medical treatment.  
Furthermore, there is no continuity of symptomatology shown 
to support appellant's assertion of a relationship between 
the veterans CVA and his military service.  Therefore, the 
Board finds that the available medical evidence is sufficient 
for an adequate determination.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

In addition, no further notice is needed as to any disability 
rating or effective date matters.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Although for death benefits, the 
appellant would not be assigned a disability rating, an 
effective date would be assigned; however, since the claim is 
being denied, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Service connection for the cause of the veteran's death, to 
include entitlement to death benefits under the provisions of 
38 U.S.C.A. § 1151 as a result of VA medical care, is denied.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


